PER CURIAM.
The appellant filed a motion for postcon-viction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order without comment except to the extent that it purports to grant the appellant a belated appeal from his revocation of probation. The trial court lacked jurisdiction to grant a belated appeal. See Fla. R.App. P. 9.141(c); Lane v. State, 819 So.2d 1011, 1012 (Fla. 1st DCA 2002). We therefore vacate that part of the order granting a belated appeal without prejudice to the appellant’s right to seek a belated appeal in this Court pursuant to *167Florida Rule of Appellate Procedure 9.141(c).
AFFIRMED IN PART; VACATED IN PART.
KAHN, C.J., LEWIS and POLSTON, JJ., concur.